989 So. 2d 729 (2008)
GENERAL LABOR STAFFING SERVICES, Appellant,
v.
STATE of Florida, UNEMPLOYMENT APPEALS COMMISSION and Willie D. McCrea, Appellees.
No. 4D07-3581.
District Court of Appeal of Florida, Fourth District.
September 3, 2008.
*730 Angelo M. Filippi of Kelley, Kronenberg, Gilmartin, Fichtel & Wander, P.A., Fort Lauderdale, for appellant.
John D. Maher, Tallahassee, for appellee State of Florida, Unemployment Appeals Commission.
PER CURIAM.
Affirmed. See SKF Mgmt. v. Unemployment Appeals Comm'n, 664 So. 2d 345 (Fla. 5th DCA 1995).
KLEIN, HAZOURI and DAMOORGIAN, JJ., concur.